UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 9, 2015 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-25349 54-0251350 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 440 East Commonwealth Boulevard, Martinsville, Virginia (276) 632-0459 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 9, 2015, the Compensation Committee of the Board of Directors of Hooker Furniture Corporation (the “Company”) approved annual base salaries and annual cash incentives for the Company’s executive officers. Annual Base Salary The base salary for each executive officer for the 2016 calendar year will be: Base Salary Paul B. Toms, Jr., Chairman and CEO $ Paul A. Huckfeldt, Senior VP – Finance and Accounting and CFO Michael W. Delgatti, Jr., President Anne M. Jacobsen, Senior VP-Administration Annual Cash Incentives The annual cash incentive for each executive officer for the Company’s 2017 fiscal year, which ends January 29, 2017, will be paid if the Company attains 70% or more of its budgeted fiscal 2017 consolidated net income target, as approved by the Board of Directors.Each executive officer is eligible to receive a percentage of his or her calendar 2016 base salary under the annual incentive program. No cash bonus is payable if the Company fails to reach at least 70% of the budgeted consolidated net income target and a maximum cash bonus is payable if the Company reaches 150% or more of target consolidated net income.The annual cash incentive potential, expressed as a percentage of calendar 2016 base salary, for each of the executive officers is as follows: If the Company Attains: 70% of Target NetIncome 85% of Target NetIncome 100% of Target NetIncome 125% of Target NetIncome 150% or More of Target NetIncome Paul B. Toms, Jr. 25
